IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,015



                      EX PARTE LARRY ALAN NEVIL, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 0948446D IN THE 371 st DISTRICT COURT
                           FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of assault-family violence, enhanced by a prior family violence conviction, and sentenced to three

years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his conviction violates prohibitions against ex post facto laws. The

State agrees.

       The trial court agrees in its findings of fact and conclusions of law filed pursuant to this
                                                                                                      2

application, that the conviction violates prohibitions against ex post facto laws. Applicant is entitled

to relief. Scott v. State, 55 S.W.3d 593 (Tex. Crim. App. 2001).

       Relief is granted. The judgment in Cause No. 0948446D in the 371st Judicial District Court

of Tarrant County is set aside, and Applicant is remanded to the custody of the sheriff of Tarrant

County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 8, 2008
Do Not Publish